DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara (20170315218) in view of Shinako (JP5-206500 A).

Referring to claims 1, 8 and 9, Yonehara shows a photodetector used for detection of range and in LIDAR applications that includes a first cell converting incident light into electric charges (see figure 3B Ref 1003a); and
a second cell converting incident light into electric charges (see figure 3B Ref 1003c);
wherein the first cell includes a first semiconductor layer and a second semiconductor layer provided to be closer to a light incident side than the first semiconductor layer (see figure 3B Ref 5a and 71a),

wherein the first cell and the second cell are an avalanche photodiode cell (see paragraph 3).
However Yonehara fails to shows wherein a first interface between the third semiconductor layer and the fourth semiconductor layer is located to be closer to the light incident side than a second interface between the first semiconductor layer and the second semiconductor layer and a separation portion provided between the first cell and the second cell (see figure 3B note the difference between Ref 5a to 71a and 5c to 71c). 
Shinako shows a similar device that includes a first interface between the third semiconductor layer and the fourth semiconductor layer is located to be closer to the light incident side than a second interface between the first semiconductor layer and the second semiconductor layer (see figure 1 Note Ref t1 note the PN junction also see figure 1 Ref t3 note the PN junction), Shinako also shows a separation portion provided between the first cell and the second cell (see figure 1 Ref 4).  It would have been obvious to include the closer and further interface as shown by Shinako because this allows one cell to be designated to one wavelength range and the other cell designated to another wavelength range (see paragraph 6).
Referring to claim 3, the combination of Yonehara and Shinako along with figure 1 and 3 of Shinako specifically teaches the thickness of the first cell and the second cell in a stacking direction is uniform.  It would have been obvious to include the uniform 

Referring to claim 4, Yonehara shows wherein the first cell and the second cell are an avalanche photodiode cell operating in Geiger mode (see paragraph 3 and 58).
Referring to claim 5, Yonehara shows wherein the light is near-infrared light (see paragraph 3).
Referring to claim 6, Yonehara shows a separation portion preventing the first cell and the second cell from interfering with each other (see fig 3A).
Referring to claim 7, Yonehara shows wherein the first semiconductor layer and the third semiconductor layer are identical semiconductor layers (see paragraph 74).
Referring to claims 10, 12, 16, and 18 the combination of Yonehara and Shinako renders obvious a back-surface electrode provided in a lower portion in a stacking direction of the first cell and the second cell (see figure 1 and 3 note Ref 9 of Shinako).
Referring to claims 13, 15, 17, and 19, Yonehara shows the incident light is laser light with a predetermined wavelength (see paragraph 86). 



Allowable Subject Matter
Claims 2, 11, and 14 are allowed.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.